DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2009/0203355) in view of Hao et al. (EP 3144835A1; hereinafter Hao).
Regarding claim 1: 
Clark discloses a fingerprint reader (see Fig. 1), comprising: 
a fingerprint sensor operable to, in response to detecting a touch by a user, provide a signal to a controller (see Fig. 2 and paragraph 45; biometric sensor 14 is a fingerprint sensor that provides signal to the control circuit 24 in response to a touch input by a user); and 
the controller coupled with the fingerprint sensor (se Fig. 2; the control circuit 24 is coupled to the biometric sensor 14), the fingerprint reader being coupled with the electronic device, wherein the fingerprint reader is detachably coupled with the electronic device (see Fig. 3 and paragraph 50; the mobile electronic security device 10 includes an USB interface that is detachably coupled with the external device 34).
Clark discloses that once authentication is confirmed by the mobile electronic security device, authentication certificate is outputted to the external deice (see Abstract). However, Clark does not disclose the authentication certificate is a signal to wake the external device. Namely, Clark does not disclose the controller is configured to, in response to receiving the signal, cause an electronic device to switch from a sleep mode to a wake-up mode.  
In the same field of endeavor, Hao discloses 
an fingerprint sensor operable to, in response to detecting a touch by a user, provide a signal to a controller (see Fig. 8; fingerprint detection electrode 712; also see Fig. 2, step 201); and
the controller coupled to the fingerprint sensor (see Fig. 8; fingerprint scanning and identification unit 714 is a controller; also see paragraphs 39 and Fig. 2, step 202) and configured to, in response to receiving the signal, cause an electronic device to switch from a sleep mode to a wake-up mode, the fingerprint reader being coupled to the electronic device (see Fig. 8; control chip 72 and terminal connecting to the control chip 72 correspond to an electronic device; also see Fig. 2, step 203).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fingerprint reader of Clark such that the controller is configured to, in response to receiving the signal, cause an electronic device to switch from a sleep mode to a wake-up mode as taught by Hao.  One of ordinary skill in the art would have been motivated to do this because even in a standby state, fingerprint scanning and detection function can be realized; hence, such capabilities improve user experience and reduce power consumption (see Hao, paragraphs 21 and 28). 	Regarding claim 2: 
Clark and Hao disclose all the features in claim 1.  Clark further discloses the fingerprint reader, wherein the controller is configured to: 
in response to receiving the signal, obtain a fingerprint of the user captured by the fingerprint sensor (see paragraph 53; “The control circuit 24 may authenticate the identity of the user from the data received from the biometric sensor 18”); 
compare the fingerprint with at least one pre-stored fingerprint (see paragraph 53; “comparing the received data to biometric template data of the user and”); and 
in response to determining that the fingerprint matches the at least one pre-stored fingerprint, provide a command to the electronic device (see paragraph 72; “The connection allows the mobile electronic security device 10 and external device 34 to securely transfer data, including authentication data (e.g., an authentication certificate under PKI, RSA or other security validation technique). Therefore, with proper user authentication, the device 10 may be used to control access to some or all data and/or functions of the device 34”; the authentication data is a command). 
Clark does not disclose providing a wake-up command to the electronic device.  However, Hao discloses the fingerprint reader, wherein the controller is configured to: 
in response to determining that the fingerprint matches the at least one pre-stored fingerprint, provide a wake-up command to the electronic device (see Fig. 2 and 4; in step 203, a wake signal is provided to the control chip 72 which is connected to the terminal such as mobile phone or tablet computer; also see Fig. 8; awakening signal is sent to the control chip 72).
The motivation to combine Clark and Hao is provided above in claim 1. 
Regarding claim 7: 
Clark discloses an electronic device (se Fig. 3), comprising: 
a processing unit (see Fig. 3 and paragraph 72; external device 34 includes computer, mobile phone or like, which inherently includes a processing unit); and 
a driver module, when executed by the processing unit, configured to: receive a command from a fingerprint reader, wherein the fingerprint reader is detachably coupled with the electronic device (see Fig. 3 and 72; the external device inherently includes a driver to receive the authentication data from the mobile electronic security device 10). 
Clark does not disclose in response to receiving the wake-up command, switch the electronic device from a sleep mode to a wake-up mode.
In the same field of endeavor, Hao discloses an electronic device (see Fig. 8 and paragraph 28; the terminal correspond to an electronic device), comprising:
a processing unit (see paragraph 28; the mobile phone tablet computer inherently includes a processing unit); and

a driver module (see Fig. 8; control chip 72), when executed by the processing unit, configured to:
receive a wake-up command from a fingerprint reader (see Fig. 8; awakening signal from fingerprint reader is received by the control chip 72); and
in response to receiving the wake-up command, switch the electronic device from a sleep mode to a wake-up mode (see Fig. 2, step 203).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Clark such that in response to receiving the wake-up command, switch the electronic device from a sleep mode to a wake-up mode as taught by Hao. One of ordinary skill in the art would have been motivated to do this because even in a standby state, fingerprint scanning and detection function can be realized; hence, such capabilities improve user experience and reduce power consumption (see Hao, paragraphs 21 and 28). 
Regarding claims 10 and 11: 
Claims 10 and 11 recite similar limitations as in claims 1 and 2.  Accordingly, claims 10 and 11 are rejected under the same reasons as discussed above in claims 1 and 2, respectively. 
Claims 3, 4, 8, 9, 12 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Hao as applied to claim 1, 2, 7, 10 or 11 above, and further in view of Lee et al. (US 2017/0244703; hereinafter Lee).
Regarding claim 3:
Clark and Hao disclose all the features in claim 2. Clark and Hao do not disclose the fingerprint reader, wherein the controller is further configured to:
in response to receiving an indication that the electronic device is woken up, facilitate login of an account corresponding to the user on the electronic device.
In the same field of endeavor, Lee discloses an electronic device (see Fig. 5, electronic device 400), comprising:
a controller (see Fig. 4, controller 480), wherein the controller is configured to:
in response to receiving an indication that the electronic device is woken up, facilitate login of an account corresponding to the user on the electronic device (see Fig. 17 and paragraphs 330-331; signal 1717 is an indication that the electronic device 500 is woken up; signal 1717 facilitate the authentication of the user to login of an account on electronic device 500).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic of Clark in view of Hao such that the controller is configured to in response to receiving an indication that the electronic device is woken up, facilitate login of an account corresponding to the user on the electronic device as taught by Lee. One of ordinary skill in the art would have been motivated to do this because power consumption of the fingerprint reader can be reduced (see Lee, paragraph 380).
Regarding claim 4:
Clark and Hao disclose all the features in claim 1. Hao further discloses the fingerprint reader, wherein the controller is configured to:
compare the fingerprint with at least one pre-stored fingerprint (see Figs. 2 and 4; in step 202, the fingerprint information is successfully identified requires comprising the detected fingerprint with at least one pre-stored fingerprint; also see paragraph 3; “comparing the fingerprint data input... with a stored fingerprint sample”); and
in response to determining that the fingerprint matches the at least one pre-stored fingerprint, facilitate login of an account corresponding to the user on the electronic device (see Fig. 2, step 203 and paragraph 32).
Clark and Hao do not disclose the controller is configured to:
in response to receiving an indication that the electronic device is woken up, obtain the fingerprint of the user captured by the fingerprint sensor.
In the same field of endeavor, Lee discloses an electronic device (see Fig. 5; electronic device 400) comprising:
a controller (see Fig. 4, controller 480); wherein the controller is configured to:
in response to receiving an indication that the electronic device is woken up, obtain the fingerprint of the user captured by the fingerprint sensor (see Fig. 17 and paragraphs 330-331; signal 1717 is an indication sent from the second electronic device (i.e., the electronic device), and in response to the signal 1717, fingerprint is obtained by the fingerprint reader).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Clark in view of Hao such that the controller is configured to in response to receiving an indication that the electronic device is woken up, obtain the fingerprint of the user captured by the fingerprint sensor as taught by Lee. One of ordinary skill in the art would have been motivated to do this because power consumption of the fingerprint reader can be reduced (see Lee, paragraph 380).
Regarding claim 8:
Clark and Hao disclose all the features in claim 7. However, Clark and Hao do not disclose the electronic device, wherein the driver module is further configured to, in response to the electronic device being woken up, send an indication that the electronic device is woken up to the fingerprint reader.
In the same field of endeavor, Lee discloses an electronic device, wherein the driver module (see Fig. 17; the second electronic device 500 includes a driver module) is further configured to, in response to the electronic device being woken up (see Fig. 17, wake-up command from first electric device 400), send an indication that the electronic device is woken up to the fingerprint reader (see Fig. 17; signal 1717 is an indication of the electronic device is woken up, and the signal is send to the first electronic device, which includes the fingerprint reader; also see paragraphs 330-331).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Clark in view of Hao such that the driver module is further configured to, in response to the electronic device being woken up, send an indication that the electronic device is woken up to the fingerprint reader as taught by Lee. One of ordinary skill in the art would have been motivated to do this because power consumption of the fingerprint reader can be reduced (see Lee, paragraph 380).
Regarding claim 9:
Clark, Hao and Lee disclose all the features in claim 8. Hao further discloses the electronic device 8, wherein the driver is further configured to:
in response to determining that a fingerprint of the user captured by the fingerprint reader matches at least one pre-stored fingerprint, log in an account corresponding to the user on the electronic device (see Fig. 2, step 203 and paragraph 32).
Regarding claim 12:
Claim 12 recites similar limitation as claim 3. Hence, claim 12 is rejected under the same reason as discussed above in claim 3.
Regarding claim 13:
Claim 13 recites similar limitations as claim 4. Hence, claim 13 is rejected under the same reason as discussed above in claim 4.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Hao as applied to claim 1 above, and further in view of EcoID (Applicant Admitted Prior Art).
Regarding claim 5:
Clark and Hao disclose all the features in claim 1. Clark further discloses the fingerprint reader, wherein the fingerprint reader further comprises: 
a connector (see Fig. 1, connector 22). 
However, Clark and Hao do not disclose the fingerprint reader, wherein the fingerprint reader further comprises:
a connector for coupling to a dock, the dock having an extension cable for connecting to the electronic device.
In the same field of endeavor, EcoID discloses a fingerprint reader, comprising:
a connector for coupling to a dock, the dock having an extension cable for connecting to the electronic device (see figures in pages 1-2; the fingerprint sensor is provided in a housing (i.e., dock), the housing or dock is coupled to a USB via an extension cable).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fingerprint sensor of Clark in view Hao such that the fingerprint reader further comprises a connector for coupling to a dock, the dock having an extension cable for connecting to the electronic device as taught by EcoID. One of ordinary skill in the art would have been motivated to do this because fingerprint reader can be made portable, easily accessible and usable amongst different electronic devices to conveniently incorporate biometric authentication into a sign-in process (see EcoID, page 2).
Regarding claim 6:
Clark, Hao and EcoID disclose all the features in claim 5. Clark further discloses the fingerprint reader, wherein the connector complies with a universal serial bus (USB) protocol (see Fig. 1, connector 22; also paragraph 49). 
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/15/2021, with respect to the rejection(s) of claim(s) 1-2, 7, 10-11 under 35 U.S.C § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Clark and Hao.  See details above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625